Beasley, Judge,
concurring specially.
I concur in the conclusion reached in Division 1 because the findings of fact were not sufficiently set forth in the award. OCGA § 34-9-102 (f) calls for “findings of fact and conclusions of law and any other necessary explanation of the action taken.”
A leading case which discusses this is Southeastern Express Co. v. Edmondson, 30 Ga. App. 697 (1) (119 SE 39) (1923). It was noted that where the award was structurally deficient, the case could be remanded “in order that the commission may state its findings upon the evidence previously taken.” Id. at 700. The court explained: “it is the duty of the commission to weigh the evidence and to declare what it finds to be the truth. Some of the witnesses might make a case demanding compensation, while the evidence of others might demand just the opposite. A mere narrative of conflicting testimony would leave it impossible for a reviewing court to determine whether the truth of the transaction as conceived by the commission would support its decree. [Cits.]” Thus, it should be made clear that we are not calling for a narration of the testimony, which under the act is not necessary, but the findings of fact must be “sufficiently stated.” See *543also Atlanta Transit System v. Harcourt, 94 Ga. App. 503 (95 SE2d 41) (1956).
While the award need not recapitulate the evidence, which will be in the record and must support the findings of fact, it must “be accompanied by a statement of the findings of fact upon which the award is made. This requirement contemplates a concise but comprehensive statement of the cause and circumstances of the accident as the commission shall find it to have occurred; ... In other words, it is contemplated . . . that the commission shall adjudicate and file a statement of the facts supporting the legal conclusions arrived at.” Metropolitan Cas. Co. v. Dallas, 39 Ga. App. 38, 39 (146 SE 37) (1928). See also Dudley v. Sears, Roebuck & Co., 111 Ga. App. 214 (141 SE2d 179) (1965); Greyhound Van Lines v. Collins, 132 Ga. App. 806 (209 SE2d 250) (1974). United States F. & G. Co. v. Gentile, 134 Ga. App. 318, 320 (214 SE2d 406) (1975) is instructive when it states: “the findings of fact of the board must address themselves to the specific facts and the material issues.” The findings of fact are necessary to demonstrate the process by which the conclusions of law are reached. For an excellent discussion of the nature and purpose of findings of fact, see Taggart, “Should Administrative Tribunals Be Required to State Findings of Fact?” 9 New Zealand Universities Law Review 162 (Dec. 1980).
That is the thrust of the theory underlying OCGA § 9-11-52 (a)’s similar requirement. Woodruff v. B-X Corp., 154 Ga. App. 197 (2) (267 SE2d 757) (1980). Further light is shed in this connection by Spivey v. Mayson, 124 Ga. App. 775, 776 (186 SE2d 154) (1971): “ ‘The purpose of findings of fact is threefold: as an aid in the trial judge’s process of adjudication; for purposes of res judicata and estoppel by judgment; and as an aid to the appellate court on review.’ [Cit.] They should be brief, concise, pertinent and adjusted to the evidence as reflected by the record. Overelaboration and particularization is neither required nor desired. [Cit.] They should not be redundant or argumentative, but should be inclusive enough to afford an intelligent review. [Cits.] They are not intended to amount to a brief of the evidence and need be made only on issues necessary to a disposition of the cases- and upon which the judgment was entered. [Cit.] And like the findings of a jury, or of the Workmen’s Compensation Board, they are binding on appeal and unless wholly unsupported or clearly erroneous will not afford a basis for reversal.”
Since the findings of fact in the instant case do not adequately serve the purpose, I agree to remand.